DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/015,591. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 10, 2021 has been entered.
 

Status of Claims
Claim(s) 1, 3, 6, 9, 11, 14 and 17-19 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on May 5, 2021 has been entered. Applicant’s Remarks filed on May 5, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 5-7 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Claim Interpretations
Claim(s) 1 and 9 has/have been amended to recite “convex shaping of the outer side” and “concave shaping of the inner side”. The examiner is unclear what feature of the structure the newly added recitations describe and, as such, the examiner will be addressing two interpretations in the current Office Action. Interpretation I: the recitations describe a C-shaped channel arrangement that inherently has an inner concave side and an outer convex side and Interpretation II: the recitations describe that the cross section of the channel has an inner concave side and an outer convex side. 


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1, 3, 6, 9, 11, 14 and 17-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1 and 9 has/have been amended to recite “convex shaping of the outer side” and “concave shaping of the inner side”. Under Interpretation II, the amendments are considered to be new matter. Based on the Amendments and Applicant's Remarks (see Page 6 of Remarks: arguments regarding cross sectional views of the prior art), it appears that Applicant may be intending to describe that the channel cross section has a particular shape (a cross section with an inner concave side and an outer convex side). However, there is no indication as to where this particular cross sectional shape is described in the Specification and the examiner has not found a description of said cross section in the Specification. It is further noted that the Specification only describes a rectangular cross section in [0032], [0039] and as represented in Figs 5A-5F. This had been previously noted in the Advisory Action mailed out on Jun 4, 2021. Thus, support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “convex shaping of the outer side” and “concave shaping of the inner side” in relation to the channel cross section has been found. The specification supports a rectangular cross section but not a cross section that has a “convex shaping of the outer side” and a “concave shaping of the inner side” as recited in the instant claims. Thus, the limitations of Claim(s) 1 and 9 are considered new matter. 

Claim(s) 3, 6, 11, 14 and 17-19 is/are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 6, 9, 11, 14 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 1 and 9, the recitation “convex shaping of the outer side” and “concave shaping of the inner side” is unclear. It is unclear whether Applicant is intending to describe a curved C-shaped channel that inherently has an inner concave side and an outer convex side or whether the cross section of the channel has those features (see also Claim Interpretation Section). Clarification is required.  

Claim(s) 3, 6, 11, 14 and 17-19 is/are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 9, 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record) alone (i.e. Interpretation I) or, alternatively, in further view of Spuhler et al (US 2016/0244714) (i.e. Interpretation II).

Regarding Claim 1, Hou teaches a microfluidic centrifuge device for particle separation (see Hou: Abstract) and solution exchange between a first fluid (see Hou: “blood sample”, Abstract) and a second fluid (see Hou: “second fluid”, Abstract), the first fluid comprising microparticles comprising a first subset of microparticles for which solution exchange to the second fluid is not desired and a second subset of microparticles for which separation from the first fluid and solution exchange to the second fluid is desired (see Hou: “to isolate any microbes present in the sample along a first portion of the spiral channel terminating at the microbe outlet, and to isolate red blood cells and leukocytes along a second portion of the spiral channel 
a curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D)
a first inlet and a second inlet in fluid communication with the curved fluidic channel at a proximal end thereof, the first inlet arranged to direct the first fluid into the curved fluidic channel and the second inlet arranged to direct the second fluid into the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
and a first outlet and a second outlet in fluid communication with the curved fluidic channel at a distal end thereof , the curved fluidic channel having a width, height, radius of curvature, and length that are selected using sizes and densities of the microparticles and viscosities, densities and flow rates of the first fluid and second fluid, to achieve a half Dean cycle of the first fluid over the length of the curved fluidic channel by determining Dean drag forces and net inertial forces and to cause Dean drag to act upon the first subset of microparticles such that the first subset of microparticles are retained proximal to the outer convex side and to cause inertial forces acting upon the second subset of the microparticles such that the second subset of the microparticles are retained proximal to the inner concave side and exchanged with the second fluid, the first fluid with the first subset of microparticles being directed to the first outlet and the second fluid with the second subset of the microparticles being directed to the second outlet, wherein the first and second fluids are experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D; equation 1, [0032]; the disclosure of Hou along with equation 1 describes how to obtain the conditions of the system to achieve the desired separation using Dean cycles and inertial force). 

the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner concave side and an outer convex side as per Interpretation I
the convex shaping of the outer side and the concave shaping of the inner side direct the flow
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). The examiner notes that the C-shaped channel structure would inherently have an inner concave side and an outer convex side that act to direct the flow, therefore meeting the claim limitations as a whole (Interpretation I). 

If Hou in view of Bhagat alone is deemed incapable of having a “convex shaping of the outer side” and “concave shaping of the inner side” as per Interpretation II, then an alternative rejection in further view of Spuhler applies as follows.

Modified Hou teaches a C-shaped channel (see above).
Interpretation II.
However, Spuhler teaches the analogous art of microfluidic devices for sorting particles (see Spuhler: Abstract). Spuhler teaches that sorting and focusing of particles depends partly on channel geometry, including the cross sectional size and shape of the channel, and further teaches that channels can have any kind of cross sectional shape that achieves particle focusing such as rectangular, elliptical, or circular cross-sections or asymmetrical cross sections as needed for the particular application (see Spuhler: [0099]-[0100]; the examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim). Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the cross section of the channel of modified Hou to be of any kind of cross sectional shape that achieves particle focusing as described in Spuhler, because Spuhler teaches that sorting and focusing of particles depends partly on channel geometry and that rectangular, elliptical, or circular cross-sections or asymmetrical cross sections can be chosen as needed for the application at hand (see Spuhler: [0099]-[0100]). The examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim, therefore meeting the claim limitations as a whole (Interpretation II).
Note: Claim(s) 1, 3 and 6-8 contain a large amount of functional language and/or intended use (i.e. “configured to…”, “to direct…”, “to cause…”, “be exchanged…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than 

Regarding Claim 3, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein the curved fluidic channel is formed to comprise an angular span of less than 360 degrees (see modification of Claim 1, C-shaped channel to take advantage of effects of half Dean cycle; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 6, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein the dimensions of the curved fluidic channel are suitable for permitting solution exchange and separation when the flow rate of the second fluid is between 0.1 mL/min and 10 mL/min (see Hou: “In some embodiments sheath fluid is injected, into the sheath inlet at about 1.0 mL/min to about 2.0 mL/min”, [0035]).

Regarding Claim 9, Hou teaches a method for particle separation and solution exchange between a first fluid and a second fluid using a microfluidic centrifuge device (see Hou: Abstract) comprising:
a curved fluidic channel in fluid communication with a first inlet and a second inlet at a proximal end thereof and a first outlet and a second outlet in fluid at a distal end thereof (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D)
the first fluid comprising microparticles comprising a first subset of microparticles for which solution exchange to the second fluid is not desired and a second subset of microparticles for which separation from the first fluid and solution exchange to the second fluid is desired (see Hou: “to isolate any microbes present in the sample along a first portion of the spiral channel terminating at the microbe outlet, and to isolate red blood cells and leukocytes along a second 
selecting a width, height, radius of curvature, and length using sizes and densities of the microparticles and viscosities, densities and flow rates of the first fluid and the second fluid, to achieve a half Dean cycle of the first fluid over the length of the curved fluidic channel by determining Dean drag forces and net inertial forces, and to cause Dean drag to act upon the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer convex side and to cause inertial forces acting upon the second subset of the microparticles are retained proximal to the inner concave side and exchanged with the second fluid (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D; equation 1, [0032]; the disclosure of Hou along with equation 1 describes how to obtain the conditions of the system to achieve the desired separation using Dean cycles and inertial force)
directing the first fluid into the curved fluidic channel through the first inlet (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
directing the second fluid into the curved fluidic channel through the second inlet (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
obtaining the first fluid with the first subset of the microparticles at the first outlet, the first fluid experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
obtaining the second fluid with the second subset of the microparticles at the second outlet, the second fluid experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D).

the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner concave side and an outer convex side as per Interpretation I.
the convex shaping of the outer side and the concave shaping of the inner side direct the flow
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). The examiner notes that the C-shaped channel structure would inherently have an inner concave side and an outer convex side that act to direct the flow, therefore meeting the claim limitations as a whole (Interpretation I).

If Hou in view of Bhagat alone is deemed incapable of having a “convex shaping of the outer side” and “concave shaping of the inner side” as per Interpretation II, then an alternative rejection in further view of Spuhler applies as follows.

Modified Hou teaches a C-shaped channel (see above).
Interpretation II.
However, Spuhler teaches the analogous art of microfluidic devices for sorting particles (see Spuhler: Abstract). Spuhler teaches that sorting and focusing of particles depends partly on channel geometry, including the cross sectional size and shape of the channel, and further teaches that channels can have any kind of cross sectional shape that achieves particle focusing such as rectangular, elliptical, or circular cross-sections or asymmetrical cross sections as needed for the particular application (see Spuhler: [0099]-[0100]; the examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim). Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the cross section of the channel of modified Hou to be of any kind of cross sectional shape that achieves particle focusing as described in Spuhler, because Spuhler teaches that sorting and focusing of particles depends partly on channel geometry and that rectangular, elliptical, or circular cross-sections or asymmetrical cross sections can be chosen as needed for the application at hand (see Spuhler: [0099]-[0100]). The examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim, therefore meeting the claim limitations as a whole (Interpretation II).

Regarding Claim 11, modified Hou teaches all the limitations as applied to Claim 9 and further teaches wherein the curved fluidic channel is formed to comprise an angular span of less than 360 degrees (see modification of Claim 1, C-shaped channel to take advantage of effects of half Dean cycle; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 14, modified Hou teaches all the limitations as applied to Claim 9 and further teaches wherein the dimensions of the curved fluidic channel are suitable for permitting solution exchange and separation when the flow rate of the second fluid is between 0.1 mL/min and 10 mL/min (see Hou: “In some embodiments sheath fluid is injected, into the sheath inlet at about 1.0 mL/min to about 2.0 mL/min”, [0035]).

Regarding Claim 17, modified Hou teaches all the limitations as applied to Claim 3 and further teaches wherein the first inlet, the second inlet, the first oputlet and the second outlet are connected to the curved fluidic channel in the plane of the curved fluidic channel (see modification of Claim 1; Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D). 


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record) alone (i.e. Interpretation I) or, alternatively, Hou in view of Bhagat in further view of Spuhler et al (US 2016/0244714) (i.e. Interpretation II), and in further view of Lee (US 2011/0259834, previously of record).

Regarding Claim 18, modified Hou teaches all the limitations as applied to Claim 1. Modified Hou teaches the curved microchannel (see Claim 1). 
Modified Hou does not teach the curved channel comprising an angular span of more than 360 degrees. 
However, Lee teaches the analogous art of microreactors featuring curved microchannels to generate a centrifugal force (see Lee: Abstract). Lee further teaches arrangements of curved microchannels in a three dimensional, helical, cylindrical orientation to 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the curved channel of modified Hou to be a three dimensional, helical, cylindrical orientation spanning more than 360 degrees as in Lee, because Lee teaches that arranging curved channels in a three dimensional, helical, cylindrical orientation results in the length of the channel becoming longer to effectively increase the separation efficiency (see Lee: [0059]).

Regarding Claim 19, modified Hou teaches all the limitations as applied to Claim 18 and further teaches wherein the curved fluidic channel is arranged cylindrically (see Claim 18 modification; three dimensional, helical, cylindrical orientation spanning more than 360 degrees as in Lee; Lee: [0054]-[0059]; Fig 2A-2B). 


Response to Arguments
Applicant's Arguments, filed on May 5, 2021, towards the previous prior art rejections on Page(s) 5-7 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 5-6 of their Remarks, that the examiner has not indicated how the C-shaped channel of Hou as modified by Lee is capable of the functional language (for apparatus Claims 1). 
The examiner respectfully disagrees.


Applicant argues, on Page(s) 6 of their Remarks, that the examiner has not indicated where Hou describes the concave and convex sides. 
The examiner respectfully disagrees.
Regarding the citations, the examiner notes the limitations comprising the shape of the channel have been addressed in Claim 1. Moreover, the examiner notes that the limitations of the shape of the channel have led to two distinct interpretations of the claim language and the current rejection addresses both interpretation of the amended limitations. Originally, as per Interpretation I, the examiner addressed the concave and convex sides of the channels in the modification of Hou with Bhagat (Bhagat describes a C shaped channel where a side of the channel would inherently be convex and a side opposite to it would be concave) and has currently added in the modification of Hou with Bhagat and Sphuler (Spuhler teaches using asymmetrical shapes for the channel cross section) to address Interpretation II.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798